Exhibit 10.1

EXECUTION VERSION

April 23, 2013

Georgia-Pacific LLC

GP Cellulose Group LLC

133 Peachtree Street, N.E.

Atlanta, Georgia 30303-1847

Re: Support of the Offer

Ladies and Gentlemen:

I serve as an officer or director of Buckeye Technologies Inc. (the “Company”)
and in connection with, and as a condition to, your willingness to enter into
the Agreement and Plan of Merger, dated as of April 23, 2013 (the “Merger
Agreement”), by and among Georgia-Pacific LLC (“Parent”), GP Cellulose Group LLC
(the “Purchaser”) and the Company, I am delivering this letter agreement, with
the intent to be legally bound by its terms. The Merger Agreement provides,
among other things, for the Purchaser to conduct a tender offer (the “Offer”)
for all of the issued and outstanding shares of common stock (“Shares”) of the
Company, and the merger of the Purchaser with and into the Company.

I own the number of Shares set forth on the last page of this letter agreement
(such Shares, together with any other shares that I acquire in any manner after
today, are referred to as “Covered Shares”). In the event of any stock split,
stock dividend, merger, reorganization, recapitalization or other change in the
capital structure of the Company affecting the Covered Shares or the acquisition
by me of additional Covered Shares, the type and number of Covered Shares shall
be adjusted appropriately, and my obligations under this letter agreement shall
automatically attach to any additional Covered Shares or other securities or
rights of the Company issued to or acquired by me.

I represent, warrant and agree that (i) I am, and at all times while this letter
agreement remains in effect will be, the sole record and beneficial owner, and
have good and marketable title to, the Covered Shares, free and clear of all
adverse claims, liens, pledges, options, proxies, voting trusts or agreements,
rights or arrangements or any other encumbrances on title, transfer or exercise
of any of my rights as a holder of such Covered Shares, in each case, except as
set forth on Schedule I (collectively, “Encumbrances”) and except as required by
this letter agreement, (ii) I have, and at all times while this letter agreement
remains in effect will have, the sole right to vote, sole power of disposition
and sole power to agree to all of the matters set forth in this letter
agreement, in each case, except arising from the transfer restrictions under
securities laws of any jurisdiction and (iii) I have received and reviewed a
copy of the Merger Agreement and understand that Parent and the Purchaser are
entering into the Merger Agreement in reliance upon my execution, delivery and
performance of this letter agreement.

I agree to tender (and deliver any certificates evidencing) my Covered Shares,
or cause my



--------------------------------------------------------------------------------

Covered Shares to be tendered (or delivered), into the Offer promptly, and in
any event no later than ten business days following the commencement of the
Offer, free and clear of all Encumbrances. I will not withdraw my Covered
Shares, or cause my Covered Shares to be withdrawn, from the Offer at any time.
I agree, upon request of Parent or the Purchaser, to execute and deliver any
additional documents and to take, or cause to be taken, such further actions as
may reasonably be deemed by Parent or the Purchaser to be necessary or desirable
to effect such tender into the Offer in accordance with the provisions of this
letter agreement.

I agree that at any meeting of the stockholders of the Company while this letter
agreement remains in effect I will: (i) appear at the meeting or otherwise cause
the Covered Shares to be counted as present for purposes of calculating a
quorum; and (ii) vote (or cause to be voted), in person or by proxy covering,
all of the Covered Shares in favor of the adoption of the Merger Agreement and
the matter necessary for consummation of the transactions contemplated by the
Merger Agreement which is considered at any such meeting of the stockholders of
the Company that is reasonably requested by the Parent or the Purchaser.

This letter agreement and all rights and obligations of the parties hereunder
shall terminate on the earlier of the termination of the Merger Agreement in
accordance with its terms and the effective time of the merger pursuant to the
Merger Agreement, the termination of the Offer without acceptance for payment of
the Covered Shares pursuant to the Offer and the date of any modification to the
Merger Agreement that reduces the amount or changes the form of the
consideration currently contemplated in the Merger Agreement to be paid to me in
the Offer or the Merger for my Covered Shares; provided, however, that
(i) nothing herein shall relieve me from liability for any willful and material
breach hereof prior to such termination and (ii) the last three paragraphs of
this letter agreement shall survive any such termination.

I consent to and authorize the publication and disclosure by Parent of my
identity and holding of the Covered Shares and the nature of my commitments,
arrangements and understandings under this letter agreement in any press release
or any other disclosure document in connection with the Offer or any other
transactions contemplated by the Merger Agreement. I will as promptly as
practicable notify Parent of any required corrections to any written information
supplied by me specifically for use in any disclosure document.

You agree that nothing in this letter agreement shall be construed as
preventing, limiting or otherwise affecting in any respect my ability, as an
officer or director of the Company, from fulfilling the duties and obligations
of such office.

*    *    *

Any notices or other communications required or permitted under, or otherwise
given in connection with, this letter agreement shall be in writing to the
address or facsimile number set forth on the signature page of this letter
agreement.

This letter agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This letter agreement may not be assigned
by any party, by operation of law or otherwise, without the written consent of
the other parties and shall be binding upon me and my

 

2



--------------------------------------------------------------------------------

successors and permitted assigns; provided, however, that Parent or the
Purchaser may assign any of their respective rights and obligations to any
direct or indirect subsidiary of Parent without my consent.

No amendment, modification or waiver in respect of this letter agreement shall
be effective against any party unless it shall be in writing and signed by
Parent, the Purchaser and me. The failure of Parent or the Purchaser to exercise
any right, power or remedy provided under this letter agreement or otherwise
available in respect hereof at law or in equity, or to insist upon my compliance
with my obligations hereunder shall not constitute a waiver of the right to
exercise any such right, power or remedy or to demand such compliance.

Nothing contained in this letter agreement shall be deemed, upon execution, to
vest in Parent or the Purchaser any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Shares. All rights, ownership and
economic benefits of and relating to the Covered Shares will remain vested in
and belong to me, and neither Parent nor the Purchaser will have any power or
authority to direct the voting of any of the Covered Shares.

This letter agreement, and all matters arising hereunder or in connection
herewith, shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to laws that may be applicable under conflicts
of laws principles (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. The parties hereby irrevocably and unconditionally submit
myself and the Covered Shares to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware or, if such court shall not have jurisdiction,
any Federal court of the United States of America sitting in Delaware, and any
appellate court from any appeal thereof, in any action or proceeding arising out
of or relating to this letter agreement or for recognition or enforcement of any
judgment relating thereto. The parties hereby irrevocably and unconditionally
agree not to commence any such action or proceeding except in such courts, agree
that any claim in respect of any such action or proceeding may be heard and
determined in the Court of Chancery of the State of Delaware or, to the extent
permitted by law, in such Federal court, waive, to the fullest extent the
parties may legally and effectively do so, any objection which they may now or
hereafter have to the laying of venue of any such action or proceeding in the
Court of Chancery of the State of Delaware or such Federal court and waive, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in the Court of Chancery of the State
of Delaware or such Federal court. The parties agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

I acknowledge and agree that any controversy which may arise under this letter
agreement is likely to involve complicated and difficult issues, and therefore I
hereby irrevocably and unconditionally waive any right I may have to a trial by
jury in respect of any litigation directly or indirectly arising out of or
relating to this letter agreement and any of the agreements delivered in
connection herewith or the transactions contemplated hereby or thereby. I
certify and acknowledge that none of my representatives, agents or attorneys has
represented that I would not, in the event of litigation, seek to enforce either
of such waivers. I understand and have considered the implications of such
waivers, and I make such waivers voluntarily with the understanding that Parent
and the Purchaser have been induced to enter into this letter agreement by,
among other things, my waivers and certifications in this paragraph.

 

3



--------------------------------------------------------------------------------

I agree that if any of the provisions of this letter agreement were not
performed in accordance with their specific terms or were otherwise breached,
irreparable damage would occur, no adequate remedy at law would exist and
damages would be difficult to determine; and that Parent and the Purchaser shall
be entitled to an injunction or injunctions to prevent breaches of this letter
agreement and to specific performance of the terms hereof, without necessity of
posting bond or other security (any requirements therefor being expressly
waived). All rights, powers and remedies provided under this letter agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise of any such right, power or remedy by
Parent or the Purchaser hereto shall not preclude the simultaneous or later
exercise of any other such right, power or remedy by Parent or the Purchaser.

[Signature pages follow.]

 

4



--------------------------------------------------------------------------------

Very truly yours,

 

Name:  

 

Number of Covered Shares:  

 

Address:

 

[ l ]

 

Facsimile: [ l ]

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed to as of the date first written above. GEORGIA-PACIFIC
LLC By:  

 

  a duly authorized signatory Address:   133 Peachtree Street, N.E. Atlanta, GA
30303-1847 Facsimile: (404) 584-1461 GP CELLULOSE GROUP LLC By:  

 

  a duly authorized signatory Address:   133 Peachtree Street, N.E. Atlanta, GA
30303-1847 Facsimile: (404) 584-1461

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Schedule I

Encumbrances